Dismissed and Opinion filed November 27, 2002








Dismissed and Opinion filed November 27, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO.
14-02-00977-CV
____________
 
CAROLINE
EDGELL, Appellant
 
V.
 
MARCEL
MOLINA, M.D., Appellee
 

 
On
Appeal from the 333rd District Court
Harris
County, Texas
Trial
Court Cause No. 02-05945
 

 
M
E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 5,
2002.  The notice of appeal was filed on
September 12, 2002.  To date, the filing
fee of $125.00 has not been paid.  No
proper affidavit of indigence was filed with or before the notice of
appeal.  See Tex. R. App. P. 20.1.  Therefore, on October 17, 2002, the Court
issued an order stating that unless appellant paid the appellate filing fee of
$125.00 within fifteen days of the date of the order, the appeal would be
dismissed.  




The filing fee has not been paid, and appellant has not
responded to the Court=s order of October 17, 2002.
Accordingly, the appeal is ordered dismissed.  See Tex.
R. App. P. 42.3(c).  
 
PER CURIAM
 
 
Judgment rendered and Opinion
filed November 27, 2002.
Panel consists of Justices
Edelman, Seymore, and Guzman.
Do Not Publish C Tex. R. App. P. 47.3(b).